Citation Nr: 1004029	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-29 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a laceration of the right forearm, to include numbness in 
the arm and hand, currently rated as 40 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the Veteran's service-
connected disorder (TDIU).  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  In December 2009, a videoconference 
hearing on appeal was held before the undersigned, who is the 
Acting Veterans Law Judge designated by the Chairman to 
conduct that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  

It is noted that the claims folder does not contain a VA Form 
9, Appeal to Board of Veterans' Appeals.  In Percy v. 
Shinseki, 23 Vet. App. 37 (2009), however, the United States 
Court of Appeals for Veterans Claims (Court) distinguished 
the issues of a timely notice of disagreement (NOD) versus a 
timely Substantive Appeal and held that a timely Substantive 
Appeal was not a jurisdictional requirement for the Board's 
consideration of an Veteran's claim.  In Percy, the Court 
specifically found that, because the RO had never addressed 
the issue of timeliness in the SOC, and because the Veteran 
was not informed that there was a timeliness issue until his 
claim was before the Board, that the RO had essentially 
waived any objections it might have offered to the 
timeliness, and had implicitly accepted his appeal.  Thus, 
the Board will proceed to the merits of this appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.

REMAND

The Veteran testified in December 2009 that since last being 
seen by VA medical personnel, his service-connected right 
forearm laceration residuals had become more severe.  It was 
further indicated in the hearing that the Veteran was not 
only having difficulty with his service-connected disability 
of the forearm, but that he was now experiencing symptoms and 
manifestations extending into the hand and possibly the 
shoulder.  It is possible for a Veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a Veteran 
with a service-connected facial injury sought an increased 
rating, the Veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

The record indicates that over the course of the appeal, the 
Veteran has complained of near-constant pain, numbness and a 
lack of dexterity in the hand, and scar discomfort and 
disfigurement.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  Where a claimant asserts that the 
disability in question has increased in severity since the 
most recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Board therefore finds that comprehensive VA 
examinations are necessary to address the current level of 
the service member's service-connected right forearm 
disability.  

Additionally, the Veteran has asserted that he is unable to 
work due to his service-connected right forearm disability.  
In other words, he has asked that a total disability 
evaluation based on individual unemployability due to his 
service-connected disabilities (TDIU) be assigned.  In Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
TDIU claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the Veteran.  
The Court further held that when evidence of unemployability 
is submitted at the same time that the Veteran is appealing 
the initial rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  Here, the 
Veteran raised the issue of entitlement to a TDIU during his 
hearing before the undersigned Acting Veterans Law judge.  
The Veteran's claim for the awarding of a TDIU is part of the 
claim for a higher rating and as such, a determination must 
also be made with respect to this claim.  In other words, in 
light of Rice, the Board concludes that VA must assess the 
current severity of his service-connected disability and 
determine its impact on his employability.

In this regard, the Board observes that, during the hearing, 
the Veteran testified that he had psychiatric disability 
secondary to his service-connected residuals of a laceration 
of the right forearm.  A review of the claims folder shows 
that although the RO denied this claim in an unappealed 
November 2007 rating decision, during the hearing, the 
Veteran again asserted that he had psychiatric disability and 
that it played a role in his inability to work.  In this 
regard, the Board observes that, as the RO has acknowledged, 
an August 2007 VA examiner diagnosed the Veteran as having 
"major depression in the context of generalized anxiety 
disorder and chronic right arm and hand pain."  He also 
maintains that he has bilateral hearing loss that was caused 
by his military service.  

The Board finds that the service connection claims are 
inextricably intertwined with his TDIU claim and that they 
must be considered together and a decision by the Board on 
the TDIU claim would at this point be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Indeed, the Board 
observes that if service connection were established, 
depending on the evaluation(s) assigned, the Veteran's 
disabilities might satisfy the schedular criteria set forth 
in 38 C.F.R. § 4.16(a) (2009).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Veteran and 
ask that he identify all sources of 
medical treatment for his right arm 
disability(ies) since January 2009, and 
since service for his psychiatric 
disability and hearing loss, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
Veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2009).

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature, extent, onset and etiology of any 
psychiatric disability found to be 
present.  The examiner must opine as to 
whether it is at least as likely as not 
that the Veteran has a psychiatric 
disability that is related to or had its 
onset in service.  Alternatively, the 
examiner must state whether it is at 
least as likely as not that any 
psychiatric disability found to be 
present was caused or aggravated by his 
service-connected residuals of a 
laceration of the right forearm.  The 
examiner should set forth a complete 
rationale for all findings and 
conclusions in a legible report.

3.  The RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
hearing loss found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should comment on 
the Veteran's report of in-service 
acoustic trauma and opine as to whether 
it is at least as likely as not that 
his hearing loss is related to or had 
its onset during service, and 
particularly, to his report of in-
service acoustic trauma.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

4.  Only after all of the Veteran's 
medical records have been obtained and 
included in the claims folder, and after 
affording him VA psychiatric examination 
and audiological examinations, the RO 
should afford the Veteran an appropriate 
VA examination, who, if possible, has not 
previously examined him, and the examiner 
should comment on the severity of the 
Veteran's right forearm disability.  The 
claims folder should be made available 
and reviewed by the examiner.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  A comprehensive clinical history 
should be obtained.  The examination 
report should include discussions of the 
Veteran's documented medical history and 
assertions.  It is requested that the 
examiner identify what symptoms, if any, 
the Veteran currently manifests, or has 
manifested in the recent past, that are 
attributable to his service-connected 
right forearm laceration residuals.  

The examiner should specifically comment 
on the manifestations and symptoms 
produced by the condition.  Readings 
should be obtained concerning the 
Veteran's range of motion of the hand, 
forearm, upper arm, and shoulder, and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of affected body parts.  
Additionally, the examiner should be 
requested to determine whether the 
affected body parts exhibit weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  [DeLuca v. Brown, 8 Vet. 
App. 202 (1995).]  The examiner should 
also be asked to express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or on use.  Also, it is 
requested that the examiner fully 
differentiate the symptoms and 
manifestations of the hand/wrist, 
forearm, upper arm, and shoulder so that, 
if necessary, separate rating could be 
assigned for each affected body part.  
Finally, the examiner should further 
provide comment on whether the Veteran's 
service-connected disability has 
aggravated the Veteran's nonservice-
connected right shoulder condition in 
accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The examiners should opine as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disability(ies) render him unable to 
secure or follow a substantially gainful 
occupation.  In offering this assessment, 
the examiner must acknowledge and discuss 
the findings and conclusions offered by 
the examiners who conducted the VA 
psychiatric examination and VA 
audiological examinations.  The examiner 
should set forth a complete rationale for 
all findings and conclusions in a legible 
report.

4.  The RO should schedule the Veteran 
for a dermatology examination; said 
examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the Veteran.  
The RO should request that the examiner 
render diagnoses of all current pathology 
of the scars of the right forearm and 
provide a complete rational for all 
conclusions reached.  The examiner must 
specifically note that he or she has 
reviewed the entire claims folder, 
including all medical evidence obtained 
via this REMAND.

The report of the skin examination should 
identify, and contain findings 
concerning, the scars, and the written 
findings should include information about 
whether the scar(s):

(1)  is/are tender and painful, if 
superficial;

(2)  is/are poorly nourished with 
repeated ulceration, if superficial;

(3)  if "deep" (that is, associated 
with underlying soft tissue damage), 
is/are the size of an area or areas: 
exceeding 6 square inches (38 square cm), 
or exceeding 12 square inches (77 square 
cm), or exceeding 72 square inches (465 
square centimeters), or exceeding 144 
square inches (929 square cm);

(4)  if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, is/are the size of an area 
or areas of 144 square inches (929 square 
cm) or greater;

(5)  is/are superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar),

(6)  is/are superficial and painful on 
examination; and,

(7)  has produced limitation of function, 
and if so, what limitation of function 
(e.g., limitation of motion, neurological 
impairment or pain with use.)

(8)  render him unable to secure or 
follow a substantially gainful 
occupation.

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

Thereafter, the AMC/RO should readjudicate the claim.  The 
RO/AMC is reminded that it must determine whether separate 
ratings may be assigned for the disability that has been 
labeled "the residuals of a laceration of the forearm" in 
accordance with Esteban v. Brown, 6 Vet. App. 259 (1994) and 
38 C.F.R. § 4.14 (2009).  Moreover, the RO/AMC is reminded 
that it must make a determination as to whether a higher 
rating for the Veteran's service-connected residuals of a 
laceration of the right former as well as entitlement to a 
TDIU may be granted based on extraschedular considerations or 
whether an extraschedular evaluation may be assigned for the 
right forearm disability.  

If the benefits sought on appeal remain denied, the Veteran 
and the Veteran's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

